Citation Nr: 1403559	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  03-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a muscle disorder, to include as due to a service-connected disability. 

2.  Entitlement to service connection for a joint disorder, to include as due to a service-connected disability. 

3.  Entitlement to service connection for a heart disorder, to include as due to a service-connected disability. 

4.  Entitlement to service connection for hypertension, to include as due to a service-connected disability. 

5.  Entitlement to service connection for cholelithiasis, to include as due to a service-connected disability. 
	
6. Entitlement to service connection for a skin disorder, to include as due to a service-connected disability.

7.  Entitlement to service connection for an abdominal aortic aneurysm, to include as due to a service-connected disability.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal was processed using the Department of Veterans Affairs (VA) Virtual VA paperless claims processing system.  Reviewers of this appeal should consider the electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 

The Veteran served on active duty from December 1955 to September 1957. 

This case arises to the Board of Veterans' Appeals (Board) from April 2002 and June 2003 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  The Board remanded these and other issues for development in November 2004, August 2005, January 2010, March 2012, and in February and September 2013.  

In May 2005, the Veteran withdrew his request for a hearing before a Veteran's law judge.  

Entitlement to a waiver of overpayment has been raised by the record, but has not been adjudicated.  Therefore, the Board does not have jurisdiction over it and may only refer it for appropriate action. 

Entitlement to service connection for a muscle disorder, heart disorder, hypertension, cholelithiasis, a skin disorder, and an abdominal aortic aneurysm is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

No joint disorder [excluding already service-connected lumbosacral sprain] is shown at any time during the appeal period. 


CONCLUSION OF LAW

A claimed joint disorder [excluding already service-connected lumbosacral sprain] was not incurred in active military service, nor has such disorder been caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded the case for development at various times.  The United States Court of Appeals for Veterans Claims (Court) held that when the remand orders of the Board are not complied with the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to the issues adjudicated below, VA has complied with all remand orders of the Board.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was not fully satisfied by the initial letter sent to the claimant in May 2005 with regard to the claims for service connection.  This created a timing error.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and re-adjudicating claim and notifying claimant of such re-adjudication in the statement of the case).  A satisfactory notice letter was sent to the claimant in January 2010, followed by re-adjudication of the claim.  Thus, no unfair prejudice to the Veteran has resulted from the timing error and VA's duty to notify the Veteran has been fulfilled. 

VA's duty to assist the Veteran in the development of the claim has also been met.  The service treatment records (STRs) and all pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations and opinions have been obtained.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or obtains a medical opinion, VA must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions obtained in this case are adequate, as they are predicated on all the clinical records in the electronic file.  The medical experts considered the pertinent evidence and statements of the claimant and provided a rationale for the opinions stated, relying on and citing the records reviewed.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Secondary service connection may be found where a service-connected disability has aggravated a non-service-connected disability.  38 C.F.R. § 3.310.  In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court stated,

Thus, pursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.

In cases involving a question of medical causation, competent medical evidence is required to link directly or secondarily the claimed condition to the veteran's period of active service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, only a diagnosis offered by a medical professional is "competent" evidence of a diagnosis; however, when a condition may be identified by its unique and readily identifiable features and capable of lay observation, the lay diagnosis of the disorder is also competent.  Barr, 21 Vet. App. at 309.  This is especially true where the lay diagnosis supports a later diagnosis offered by a medical professional.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), VA must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  The evidence requirements for service connection afforded combat Veterans under 38 U.S.C.A. § 1154(b) are relaxed, but, because the Veteran was not in combat, he will not be afforded this consideration.  

Joint Disorders

The claim for service connection for joint disorders, while vague, is further defined in the discussion below. 

The STRs include a November 1955 pre-induction examination report that reflects that on a report of medical history questionnaire, the Veteran checked "yes" to a history of cramps in the legs and "yes" to a history of rheumatism.  The examiner noted a reported history of rheumatic fever at age 2, but found that the Veteran's lower extremities were normal.  A January 1956 STR reflects a bruised coccyx due to a fall shortly after beginning basic training.  A September 1957 separation examination report reflects no relevant abnormality. 

A VA rating decision of October 1958 granted service connection for low back pain and assigned a 20 percent rating.  That disability is currently characterized as lumbosacral strain with coccydynia and is rated 20 percent.  

An August 1962 VA examination report reflects a complaint of pain and numbness in the back and in the legs.

In January 2001, the Veteran asserted that joint problems might be secondary to asbestosis.  The RO granted service connection for asbestosis in March 2001.

During a June 2002 VA mental disorders compensation examination report, the Veteran reported that after active service, he found it difficult to relax and noticed that his muscles would tense-up.  During a June 2002 VA spine examination, he reported a history of back and right leg pains dating back to active service.  The examiner suspected a herniated disc and sciatica.

In August 2003 correspondence to the RO, the Veteran again asserted that his service-connected asbestosis is a possible cause of joint problems. 

A March 2007 VA muscles and joints compensation examination report reflects that the Veteran complained of shooting pain from the right gluteal region down the right leg and, to a lesser extent, downward-traveling left gluteal pain.  He also reported painful knees and cramping calves with numbness in both calves.  He reported that all his life his shoulders had limited in range of motion.  The diagnosis was intermittent claudication of both lower extremities due to either vascular insufficiency or spinal stenosis.  The examiner declined to relate these to active service until a more definite diagnosis could be made.

An August 2007 VA compensation examination report contains diagnoses of intermittent claudication of both lower extremities; and, pain over the lower extremities radiating from the lumbar spine.  The examiner declined to address the etiology of these. 

An April 2012 VA disability benefits questionnaire for knee and lower leg conditions reflects that no knee pathology was detected.  An April 2013 VA examination report for the knees and lower legs reflects that the STRs fail to mention relevant treatment and also reflects that no current knee or lower leg diagnosis exists.  Moreover, during the examination, the Veteran reportedly stated that he had no knee complaint.  The examiner noted the Veteran's limited walking ability due to peripheral vascular insufficiency and lumbar spine degenerative disease, "which are not service-connected."  No diagnosis was offered and no etiology opinion was supplied. 

As discussed above, the claim for joint problems appears to be limited to lower leg problems that have appeared in recent years.  There is no evidence of such symptoms in the STRs, the Veteran has not asserted that these pains date back to active service, and the medical evidence of record tends to dissociate any current symptom from active service and/or service-connected disability.  The Veteran denied any current knee pains during a recent examination.  Thus, continuity of symptomatology of joint pains cannot be established.  

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, because no medical professional agreed that any joint pain is related to active service or service-connected disability, the Veteran's opinion on the matter cannot be afforded any weight.  Jandreau, 492 F.3d. at 1377.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  The claim for service connection for joint pains must therefore be denied. 


ORDER

Entitlement to service connection for a joint disorder, to include as due to a service-connected disability, is denied. 





REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

An April 2012 VA abdominal aortic aneurism examination report reflects that the examiner dissociated this from active service and from service-connected disabilities on the basis of no evidence of such in the STRs and no supporting medical literature to indicate a possible link between abdominal aortic aneurism and asbestosis, anxiety, lumbar strain, inguinal hernia, blepharitis, coccydynia, gastro esophageal reflux disease (hereinafter: GERD), or erectile dysfunction.  The examiner did not address the aggravation issue, however.

Another April 2012 VA examination report dissociates hypertension from active service on the basis of only one isolated elevated reading of high blood pressure during active service.  The examiner stated, "...a cardiac evaluation during active service concluded that there was not evidence of hypertension or cardiac disease during active duty."  The examiner also opined that there is no medical literature supporting a direct cause and effect relationship between any service-connected disability and the development of hypertension.  The examiner did not address the aggravation issue. 

An April 2012 VA examination report for cholelithiasis reflects that the examiner dissociated cholelithiasis from active service on the basis of no documented treatment for cholelithiasis in the STRs.  The examiner dissociated cholelithiasis from any service-connected disability on the basis of no medical literature supporting a direct cause and effect relationship between service-connected disability and the development of cholelithiasis.  The examiner did not address the aggravation issue. 

An April 2012 VA examination report for skin disorders reflects that the examiner dissociated skin cancers, seborrheic keratoses, actinic keratoses, dishydrotic eczema, and rosacea from active service on the basis of no documented treatment for any of these in the STRs.  The examiner dissociated these skin disorders from any service-connected disability on the basis of no medical literature supporting a direct cause and effect relationship.  The examiner did not address aggravation. 

An April 2012 VA examination report for arteriosclerotic heart disease reflects that the examiner dissociated arteriosclerotic heart disease from active service on the basis of a documented cardiology evaluation during active service that failed to identify any pathology.  The examiner explained that a soft systolic murmur shown at separation was not a disabling condition.  Rather, it was a functional murmur that changed with respiration.  The examiner also dissociated arteriosclerotic heart disease from any service-connected disability on the basis of no medical literature supporting a direct cause and effect relationship between a service-connected disability and the development of arteriosclerotic heart disease.  The examiner did not address aggravation. 

The Board remanded the case in February 2013 for a medical opinion addressing aggravation.

An April 2013 VA examination report addresses the etiology of any heart disorder, hypertension, cholelithiasis, skin disorder, and abdominal aortic aneurism.  This medical opinion dissociates each of these disorders from active service and also finds that no service-connected disability has caused or aggravated any of the five claimed disorders.  The rationale for the negative causation conclusion is satisfactory; however, with respect to aggravation, the rationale lacks a persuasive basis.  

The April 2013 examiner, an advanced registered nurse-practitioner, found it unlikely that any service-connected disability has aggravated any of the five claimed disabilities because, "The C-file was reviewed and there is no evidence of a cause and effect relationship and or aggravating factor to any of these claimed conditions to the veteran's service-connected conditions." 

This opinion lacks persuasive value because it finds aggravation unlikely simply because it has not been documented in the C-file.  The April 2013 examiner made no reference to pertinent medical literature, repeatedly mentioned in the April 2012 opinions, which might have added significant probative value either for or against service connection.  Moreover, if aggravation been documented in the C-file, then the previous remand to assist the Veteran in the development of the claim would have been unnecessary.

Because service connection is in effect for an anxiety disorder and because medical literature, in certain cases, has suggested a relationship between certain anxiety disorders and an increase in the severity of hypertension, the question of aggravation in this case, should be addressed by a mental health expert.  

With respect to service connection for claimed muscle problems, a June 2010 VA orthopedic compensation examination report reflects that the physician stated, "Upon review of these records, it is noticed that what is interpreted as being muscle pains in the lower extremities had to do with vascular insufficiency because of an aortic aneurysm."  The physician concluded that the history and symptoms pointed to vascular claudication of both lower extremities that caused cramping and pain in both lower extremities.  The physician also mentioned evidence of pain due to the service-connected lumbosacral disorder.  The Veteran reported that claudication began about 5 years earlier.  Because service connection for an abdominal aortic aneurism remains on appeal, the issue of service connection for the claimed muscle problems must also be remanded as inextricably intertwined with the abdominal aortic aneurism issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for a medical opinion by a psychiatrist or psychologist.  The Veteran may be re-examined if necessary.  

2.  The reviewing or examining physician is asked to review the electronic record and then address whether it is at least as likely as not (50 percent or greater possibility) that any single service-connected disability (such as anxiety reaction) or combination of service-connected disabilities (such as anxiety reaction and asbestosis), has aggravated, that is, made worse or made harder to treat, any of the 6 claimed conditions.  

The 6 claimed conditions are: lower extremity muscle pains, hypertension, arteriosclerotic heart disease, cholelithiasis, abdominal aortic aneurism, and skin disorders (skin cancers, seborrheic keratoses, actinic keratoses, dishydrotic eczema, rosacea).  

At the time of this writing, the service-connected disabilities included asbestosis, rated 100 percent; anxiety reaction, rated 50 percent; lumbosacral sprain with coccydynia, rated 20 percent; GERD, rated 10 percent; cecal hernia, rated zero percent; erectile dysfunction, rated zero percent; and, impaired vision, rated zero percent.

The reviewing physician must provide any supporting reason underlying any conclusion drawn or opinion expressed.  Reference to pertinent medical literature will be helpful. 

3.  The RO should undertake any additional development suggested by the physician's findings and opinions. 

4.  Following completion of the foregoing, the RO should review the electronic file and ensure that the above-mentioned development has been completed in full.  If development is incomplete or deficient in any manner, appropriate corrective action is to be implemented.  After ensuring that all requested development has been completed to the extent possible, the RO should review the 6 service connection claims.  If, and only if, service connection for an abdominal aortic aneurism is granted, then the RO must revisit the claim for service connection for lower extremity muscle cramps and pains secondary to the abdominal aortic aneurism. 

5.  If the benefits sought remain denied, the Veteran and his representative (if a representative has been appointed) should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If a medical examination is scheduled, failure to report for a scheduled VA examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


